 



Exhibit 10.4
Interest Rate Swap Transaction (REVISION)
The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between:
JPMORGAN CHASE BANK, N.A.
(“JPMorgan”)
and
HARRIS INTERACTIVE INC
(the “Counterparty”)
on the Trade Date and identified by the JPMorgan Deal Number specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.
The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.
This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 23 August 2007, as amended and supplemented from time to
time (the ‘Agreement’), between JPMORGAN CHASE BANK N.A. (‘JPMorgan’) and HARRIS
INTERACTIVE INC (the ‘Counterparty’). All provisions contained in the Agreement
govern this Confirmation except as expressly modified below.
Page 1 of 7

 



--------------------------------------------------------------------------------



 



The terms of the particular Interest Rate Swap Transaction to which this
Confirmation relates are as follows:

     
A. TRANSACTION DETAILS
   
 
   
JPMorgan Deal Number(s):
  6900043624393 / 00115009143
 
   
Notional Amount:
  As set forth in the Notional Amount Schedule hereto
 
   
Trade Date:
  23 August 2007
 
   
Effective Date:
  21 September 2007
 
   
Termination Date:
  21 September 2012 subject to adjustment in accordance with the Modified
Following Business Day Convention.
 
   
Fixed Amounts:
   
 
   
Fixed Rate Payer:
  Counterparty
 
   
Fixed Rate Payer Payment Dates:
  The last day of each December, March, June and September in each year, from
and including 31 December 2007 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention and
there will be an adjustment to the Calculation Period.
 
   
Fixed Rate:
  5.08000 percent
 
   
Fixed Rate Day Count Fraction:
  Actual/360
 
   
Business Days:
  New York, London
 
   
Floating Amounts:
   
 
   
Floating Rate Payer:
  JPMorgan
 
   
Floating Rate Payer Payment Dates:
  The last day of each December, March, June and September in each year, from
and including 31 December 2007 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention and
there will be an adjustment to the Calculation Period.

Page 2 of 7

 



--------------------------------------------------------------------------------



 



     
Floating Rate for initial Calculation Period:
  5.23750 percent
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  3 Month
 
   
Spread:
  None
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Reset Dates:
  The first day of each Calculation Period.
 
   
Compounding:
  Inapplicable
 
   
Business Days:
  New York, London
 
   
Calculation Agent:
  JPMorgan, unless otherwise stated in the Agreement.

Notional Amount Schedule:

          Effective From:   Notional Amount:
21 September 2007
  USD 34,625,000.00  
31 December 2007
  USD 32,893,750.00  
31 March 2008
  USD 31,162,500.00  
30 June 2008
  USD 29,431,250.00  
30 September 2008
  USD 27,700,000.00  
31 December 2008
  USD 25,968,750.00  
31 March 2009
  USD 24,237,500.00  
30 June 2009
  USD 22,506,250.00  
30 September 2009
  USD 20,775,000.00  
31 December 2009
  USD 19,043,750.00  
31 March 2010
  USD 17,312,500.00  
30 June 2010
  USD 15,581,250.00  

Page 3 of 7

 



--------------------------------------------------------------------------------



 



          Effective From:   Notional Amount:
30 September 2010
  USD 13,850,000.00  
31 December 2010
  USD 12,118,750.00  
31 March 2011
  USD 10,387,500.00  
30 June 2011
  USD 8,656,250.00  
30 September 2011
  USD 6,925,000.00  
30 December 2011
  USD 5,193,750.00  
30 March 2012
  USD 3,462,500.00  
29 June 2012
  USD 1,731,250.00  

B. ACCOUNT DETAILS

     
Payments to JPMorgan in USD:
  JPMORGAN CHASE BANK, N.A.
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
BIC: CHASUS33XXX
AC No: 099997979
 
   
Payments to Counterparty in USD:
  As per your standard settlement instructions.
 
   
C. OFFICES
   
 
   
JPMorgan:
  NEW YORK
 
   
Counterparty:
  ROCHESTER

D. GOVERNING LAW
The laws of the State of New York, provided, however, that upon execution of the
Master Agreement, this Confirmation shall be governed by the law governing such
Master Agreement.
E. DOCUMENTS TO BE DELIVERED
Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the incumbency and specimen signature of the person(s)
executing this Confirmation, unless such evidence has been previously supplied
and remains true and in effect.
Page 4 of 7

 



--------------------------------------------------------------------------------



 



F. RELATIONSHIP BETWEEN PARTIES
Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):
(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.
(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is capable of assuming, and assumes the risks of that
Transaction.
(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.
Page 5 of 7

 



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): 6900043624393 / 00115009143

          JPMorgan Chase Bank, N.A.    
 
        /s/ Carmine Pilla          
Name:
  Carmine Pilla    
Title:
  Vice President    
 
        Accepted and confirmed as of the date first written:     HARRIS
INTERACTIVE INC    
 
        /s/ Ronald E. Salluzzo          
Name:
  Ronald E. Salluzzo    
Title:
  Chief Financial Officer     Your reference number:                         

Page 6 of 7

 



--------------------------------------------------------------------------------



 



Client Service Group
All queries regarding confirmations should be sent to:
JPMorgan Chase Bank, N.A.

     
Contacts
   
JPMorgan Contact
  Telephone Number
 
   
Client Service Group
  (001) 3026344960
 
   
Group E-mail address:
   
Facsimile:
  (001) 888 803 3606
Telex:
   
Cable:
   

Please quote the JPMorgan deal number(s): 6900043624393 / 00115009143.
Page 7 of 7

 